Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 1 of 30




                 EXHIBIT A
     Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 2 of 30




IN THE MATTER OF THE ARBITRATION ACT 1996
AND
IN THE MATTER OF AN ARBITRATION


BETWEEN


                              WISDOM MARINE LINES SA
                                                                                   Claimant
                                                                                  (“Seller”)
                                            and


              ARABIAN GAS & DEVELOPMENT COMPANY (AGODCO)
                                                                                Respondent
                                                                                 (“Buyer”)


           Namura Hull 387 tbn “Eco Quickfire” – MOA dd 29 November 2013




                             SECOND PARTIAL FINAL AWARD




Introduction

1.     This is the Award of the undersigned Michael Allen of 15 Lock Road, Richmond-upon-
       Thames, Surrey TW10 7LQ (the “Tribunal”) as sole arbitrator (and formerly umpire)
       in an arbitration arising from disputes under a Memorandum of Agreement on modified
       Saleform 1993 terms dated 29 November 2013 (the “MOA”) by which the Claimant
       Wisdom Marine Lines SA as seller (the “Seller”) agreed to sell to the Respondent
       Arabian Gas & Development Company (AGODCO) as buyer (the “Buyer”) the vessel
       known as Handy BC hull no 387 (the “Vessel”) under construction at the shipyard of
       Namura Shipbuilding Co Ltd Japan (the “Shipyard”) pursuant to a shipbuilding
       contract dated 26 July 2013 (the “SBC”) made between the Shipyard and the Seller.
     Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 3 of 30




2.     The MOA provided so far as material as follows:

       “2 . Deposit Down Payment

       As security for the correct fulfilment of this Agreement the Buyers shall pay a deposit of
       10 20 % (ten twenty per cent) of the Purchase Price, USD5,250,000.. free of bank
       charge, non-interest bearing, being the down payment, to the Sellers nominated
       account, within 3… banking days fro a fax/email copy of the MOA has been signed by
       both parties. The date of thisAgreement…



       3. Payment

       The Buyers shall, no later than .. 3 business days prior to the scheduled delivery date of
       the Vessel, remit the balance of the purchase money including payment for unused
       bunkers remain on board and additional extra payment, if any, into the Buyers
       suspense account in Sellers’ nominated Bank. The Buyers will provide all necessary
       documents as requested by the Sellers’ nominated Bank for the opening of the suspense
       account.”



       8. Documentation

       The place of closing and exchange of the delivery documents to be held in the Sellers
       nominated Bank. The physical delivery of the Vessel and the related closing may be at
       different venues, but the closing and the delivery for respective Vessel will take place at
       the same date and time.

       The addendum number 1 to the MOA of the vessel and to be mutually agreed within 4
       weeks from the date of this Agreement and the 20% down payment having been
       lodged.”



        11. Condition of delivery



                                                                                                2
Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 4 of 30




   The Vessel with everything belonging to her shall be at the Seller’s risk and expense
   until she is delivered to the Buyer, but subject to the terms and conditions of this
   Agreement shall be delivered and taken over by the Buyers “as is” at time of delivery
   from the Builders when the class certificate is ready [standard text deleted] However,
   the Vessel shall be delivered in accordance with the Shipbuilding Contracts (sic) and
   specifications being Appendix 1 as attached herein.

   On delivery, Vessel will have present a full set of standard NK class certificates for a
   Newbuilding bulkcarriers (sic) of this description.

   All instruction books, drawings, plans and manuals on board or ashore in owners of
   their managers possession are to be delivered to the Buyers...”


   The lubricanting (sic) oil will be supplied by the Buyers from the beginning when
   requested by the shipyard. The shipyard will pay for the consumption of lubrianting
   (sic) oil during test. Unused lubricanting (sic) oil will remain the propery of the
   Buyers.


   16. Arbitration

   This Agreement shall be governed by and construed in accordance with English law
   and in accordance with the Arbitration Acts 1950 and 1979 or any statutory
   modification or re-enactment thereof for the time being in force, one arbitrator being
   appointed by each party. On the receipt by one party of the nomination in writing of
   the other party’s arbitrator, that party shall appoint their arbitrator within 14 days,
   failing which the decision of the single arbitrator appointed shall apply. If two
   arbitrators properly appointed shall not agree they shall appoint an umpire whose
   decision shall be final.

   If any dispute should arise in connection with the interpretation and fulfilment of this
   agreement, London arbitration and English law to apply as per NSF 2012, clause
   16a)...




                                                                                         3
     Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 5 of 30




        Japanese law however to remain in force for the Shipbuilding contract and any
        additional documentations and/or specifications agreed between the Sellers and
        Namura Shipyard.”



Factual background

3.     Following the signature of the MOA the 20% deposit (USD5,250,000) was lodged by
       in the form of a payment by “Saudi Chemicals Inc” ostensibly on behalf of the Buyer in
       accordance with the terms of the MOA.

4.     The parties did not agree on the list of documents contemplated by clause 8 of the
       MOA within the 4 week period referred to in clause 8.

5.     The Buyer nominated the flag of the Vessel (communicated by its broker’s e mail
       message of 14 April 2015). On various occasions during the course of 2015 the Buyer
       was asked to agree to a list of delivery documents for the purposes of clause 8 but,
       through brokers, the Buyer stated on 13th July 2015 that it was too early to do so and
       that they would revert “in September”. The Buyer did not revert.

6.     In or about November 2015 the Seller received notice that the technical management
       agreement between the Buyer and Brave Management Corp Inc had been terminated
       and no new manager appointed. Thereafter, as the Vessel approached sea trials in
       January 2016 the Seller asked the Buyer to confirm arrangements for the supply of lub
       oil to the Vessel which the Buyer was required to provide under the terms of the MOA.
       The Buyer did not do so. The Seller provided lub oil to the Vessel which proceeded
       through sea trials and was tendered for delivery to the Buyer.

The arbitration

7.     The Seller commenced arbitration under the MOA claiming initially the cost of the lub
       oil supplied to the Vessel. The Seller served claim submissions in the reference and in
       its Defence and Counterclaim submissions served in February 2016 the Buyer for the
       first time contested the validity of the MOA on the basis that there had remained certain
       matters relating to the documentation for the registration of the vessel which had not

                                                                                              4
     Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 6 of 30




       been agreed and that therefore the MOA had not come into effect. Further the Buyer
       alleged that the name AGODCO was not that of an incorporated entity but that the
       name had been used by a Bahrain registered corporation named Arabian Worldwide
       Ventures SPV (“AWV”) of which AGODCO was a sometime trading name.

8.     The arbitration tribunal originally appointed in this arbitration reference comprised Ian
       Gaunt of 61 Cadogan Square, Lonodn SW1X 0HZ appointed by the Seller and Mr
       David Aikman of 64 Allington Drive, Tonbridge TN10 4HH appointed by the Buyer. I,
       Michael Allen, was appointed by the party appointed arbitrators as umpire on 20th
       February 2017 to act in the event of a disagreement between the party appointed
       arbitrators. The party appointed arbitrators have been unable to agree on their award in
       a material respect and consequently the party appointed arbitrators and I have given
       notice to the parties pursuant to paragraph 9(e) of the London Maritime Arbitrators
       Association Terms 2012 which apply to the arbitration reference so that I have replaced
       the party appointed arbitrators pursuant to the said paragraph 9(e) and section 21(4) of
       the Arbitration Act 1996

9.     Prior my appointment as Umpire, the Mr Gaunt and Mr Aikman published a partial
       final award dated 9 March 2016 in which they held held that the MOA had become
       unconditional and binding.

10.    The parties served further and amended Claim, Defence and Reply Submissions in
       which the Seller alleged that the Buyer was not AWV but an unincorporated association
       or other unincorporated body of persons comprising or including Mr Harry Vafias of
       Piraeus, Greece and/or Brave Maritime Corporation Inc, (“Brave”).

11.    The Seller initiated further arbitration proceedings naming Mr Vafias and Brave
       Maritime as respondents in relation to the same claims as are the subject of the present
       arbitration proceedings. In that arbitration the tribunal comprises Mr Ian Gaunt and Mr
       Michael Baker-Harber. The Seller has also initiated arbitration proceedings against the
       directors /managers of AWV Mr Terry Antoniadis, Mr Adam Harcourt and Mr Robert
       Di Figlio. In that reference the tribunal comprises Mr Ian Gaunt, Mr David Aikman and



                                                                                              5
  Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 7 of 30




      myself. Each of the said respondents has challenged the jurisdiction of the tribunals so
      appointed.

12.   This arbitration reference and the other arbitration references referred to above are
      being conducted in parallel with arbitration references concerning the same parties in
      relation to Namura Hull 388 (“Hull 388”) which was also the subject of a sale by the
      Seller to the Buyer. Mr Gaunt is the sole arbitrator in the reference concerning Hull
      388.

13.   In the present arbitration proceedings the Seller has alleged that the Buyer (whose
      identity is to be determined by the Tribunal in due course) has wrongfully refused to
      accept delivery of the Vessel when tendered. The Buyer has alleged that the Vessel was
      not in a condition in which it was required to take delivery and pay the balance of the
      purchase price under the MOA.

14.   Following the refusal of the Buyer to take delivery of the Vessel, the Seller procured
      the transfer of title of the Vessel to its wholly owned Panamanian incorporated
      subsidiary Daiwan Justice S.A. (“Daiwan Justice”) for a consideration of USD20.9
      million, which was equal to the price at which the Seller had contracted to acquire the
      Vessel from the Shipyard under the Shipbuilding Contract. The details of the
      transaction for the acquisition of the Vessel by Daiwan Justice are further referred to
      below.

15.   The Seller claims that as a result of the wrongful repudiation of the MOA by the Buyer
      it has suffered loss and damage to be assessed by reference to the price of the Vessel
      under the MOA less the market value of the Vessel at the date of the breach. The Buyer
      claims that the effect of the transfer of the Vessel to Daiwan Justice at a price of
      USD20.9 million is to eliminate all but a small part of the damage claimed by the Seller
      after taking account of the deposit paid by or on behalf of the Buyer (on the assumption
      that the Seller is entitled to retain this).

16.   The Tribunal is satisfied that it has power under section 47 Arbitration Act 1996 to
      make this, a partial award, in the absence of contrary agreement.


                                                                                            6
  Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 8 of 30




17.   A hearing of the issues which are the subject of this Award was ordered and held at the
      International Dispute Resolution Centre, 70 Fleet Street, London EC4Y 1EU from 14 to
      18 May 2018 concurrently with the hearing of the reference concerning Hull No 388.
      The parties were represented at the hearing by solicitors and counsel. At the hearing the
      witness evidence was given by Mr Bruce Hsueh Finance Director of the Seller and
      expert evidence on valuation was given by Mr Patrick Booth of Booth Shipping Co. Ltd
      for the Seller and by Mr Anthony English of English White Shipping Limited for the
      Buyer and, on the subject of the alleged defects in the Vessel, by Mr Herman
      Eijkelenboom of Brookes Bell for the Seller and by Mr Tony Grainger of TMC Marine
      for the Buyer.


Condition of the vessel on delivery

18.   It is the Buyer’s case that Seller was in breach of clause 11 of the MOA “Condition on
      delivery”. The Buyer was only obliged to take over the Vessel if it was contractually
      compliant at the point of tendering the Notice of Delivery. If there were defects which
      were not “de minimis” at the time the Vessel was tendered for delivery then the Vessel
      would not have been contractually compliant.          Further, it was also originally the
      Buyer’s case that the Sellers were in breach of clause 15,“Buyers’ representatives” in
      relation to supervision and also clause 18, communication to the Buyers of “each and
      every issue arising under the Shipbuilding Contracts during construction… which may
      have an effect on the vessel or the terms of this MOA”. By the end of the hearing, the
      Buyer accepted that supervision and communication within the terms of clauses 15 and
      18 were no longer live issues and no longer provided a justification for the Buyer’s
      claim to reject the Vessel or treat the Seller as in repudiatory breach.



19.   The Seller’s case is that the Buyer had no right to reject the Vessel if, as pleaded in the
      Buyer’s Defence and Counterclaim Submissions, the Vessel had not ”been constructed
      in exact conformity with every aspect of the SBC and Specification “. The Buyer was
      not afforded any right to reject the Vessel under the SBC and the Sellers say that even



                                                                                               7
  Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 9 of 30




      their own rights of rejection against the Shipyard are limited in terms of the type of
      defect.



20.   Article V1 of the SBC (Trials) gave the Seller as buyer under the SBC the right to reject
      the Vessel after the sea trials if there was a non-conformity with the SBC and
      Specifications “in substantial aspect” after the Shipyard had the opportunity to correct
      it. Article V1 4 (b) provides:-

                “It is specifically agreed that non-conformity as entitling the Buyer to reject
                the VESSEL shall not embrace such minor or insubstantial degree of non-
                conformity that is as so judged from the view point of the Builder’s standard
                shipbuilding practice, it being agreed than non-conformity in minor or
                insubstantial nature shall be rectified by the Builder as soon as practicable
                after the delivery of the VESSEL.”


21.   The Seller says that the Vessel was deliverable “as is” and there was no right to reject.
      Alternatively, the Vessel could only be rejected if there was a very serious breach of
      clause 11 of the MOA going to the root of the contract or, as a further alternative, if
      there were major or substantial defects. There could be no rejection for minor or
      insubstantial defects judged by reference to the Shipyard’s standard. The Seller
      maintains that there were no defects which gave rise to a right to reject the Vessel
      within these parameters.




Evidence as to condition

22.   The Seller instructed Mr Eijkelenboom of Brookes Bell Shanghai. He produced a report
      dated 31 May 2017 together with a supplemental report dated 4 May 2018.               Mr
      Eijkelenboom attended the yard between 24 and 26 February 2016 but was not present



                                                                                                 8
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 10 of 30




      when the Vessel was delivered. However, he was told by the Shipyard that no remedial
      work had been carried out from the moment the Vessel was tendered for delivery.



23.   The Buyer instructed as its expert Mr Grainger of TMC Marine. He produced a report
      dated 31 May 2017 and supplemental reports dated 4 May and 14 May 2018. Mr
      Grainger did not inspect the Vessel and his reports are based purely on the
      documentation made available to him.



24.   Mr Simou, a freelance surveyor engaged by Independent Surveys on behalf of the
      Buyer through Brave Maritime SA, attended on board the Vessel during sea trials
      between 2 and 4 February 2016. He was accompanied by Mr Terzoglou of Alpha
      Marine Consulting.



25.   The photographs and observations “BUYERS INSPECTION REMARKS” dated 4
      February 2016 attached both to Mr Simou’s witness statement dated 10 May 2017 and
      the Defence and Counterclaim Submissions, listed 79 “defects/problems/non-
      compliances identified during our inspection and sea trials”.



26.   Messrs Simou and Terzoglou also produced a schedule “S.387 M/V “ECO
      QUICKFIRE” noting 64 comments and defects in respect of the vessel as at 15
      February 2016, the day before scheduled delivery. The majority of these are also listed
      in the observations dated 4 February 2016.



27.   Mr Eijkelenboom and Mr Grainger conducted a meeting via Skype on 9 June 2017 and
      produced a joint memorandum dated 12 June 2017 (the “joint memorandum”) in
      which, inter alia, they set out their opinions on the lists of defects produced by the
      Buyer. The numbering in the joint memorandum follows the paragraph numbering in
      Mr Eijkelenboom’s report of 31 May 2017.


                                                                                           9
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 11 of 30




28.   Both experts agreed in the joint memorandum that some of the items listed by Mr
      Simou and Mr Terzeglou were either not defects, for instance item 10 (#7.40), “light
      bulbs being old or obsolete and of poor performance”, or met the specification, for
      instance item 38 (#7.70), “poor material for control piping”.          There were other
      instances such as item 63 (#7.94), “the bilge well to be cleaned” and “the origin of
      water leakage to be identified”, where Mr Eijkelenboom stated that the bilge was clean
      when he attended but Mr Grainger was unable to verify it.



29.   On others, there was a clear difference of opinion between Mr Eijkelenboom and Mr
      Grainger as to whether or not there was a defect at all which might require rectification.



30.   Where a defect had been identified and agreed between the experts, there were
      instances where Mr Eijkelenboom was of the opinion that the defect could have been
      rectified before or soon after delivery. Whilst Mr Grainger agreed in principle, he
      reserved his opinion on the Vessel’s actual delivered condition until he had seen proof
      of defect rectification from the Shipyard.



31.   Both Mr Eijkelenboom and Mr Grainger agreed that whilst there were some
      “deficiencies”, there were “no defects which would be described as major”. As stated
      above, it is the Buyer’s case that if there were defects which were not “de minimis” at
      the time the Vessel was tendered for delivery, then the Vessel would not be
      contractually compliant.



32.   The experts fundamentally disagreed whether a newbuild project could be realized
      without “any” defects during construction. Mr Eijkelenboom’s opinion was that it was
      possible whereas Mr Grainger regarded it as highly unlikely.




                                                                                             10
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 12 of 30




33.    The experts also fundamentally disagreed on whether a single person could effectively
       supervise the concurrent construction of two vessels. Mr Grainger’s opinion was that a
       single person could not properly do so; Mr Eijkelenboom disagreed. However, as set
       out above (paragraph 18), the alleged inadequacy of supervision was no longer part of
       the Buyer’s case by the end of the hearing.



34.    Mr Eijkelenboom and Mr Grainger gave evidence at the hearing and were cross
       examined on their opinion on the deficiencies/defects where they had not reached
       agreement as well as confirming those where there was, effectively, agreement.



35.    What follows is not intended to be an exhaustive examination of each and every item in
       the joint memorandum. Rather, it will pick up representative items referred to by the
       parties and their experts during the course of their evidence to support the tribunal’s
       conclusion on the condition of the Vessel on delivery and whether or not the Buyer had
       a right to reject.


Items generally agreed
      (The references set out below are to the paragraph numbers in the joint memorandum).


36.    There were a number of what might be regarded as more minor items where there was
       agreement between the experts. #s7.54, 7.48(b), 7.85, 7.102, 7.103 and 7.104 referred
       to leakages and Mr Grainger was content to confirm that leakages would require
       rectification.



37.    Where Mr Grainger had not seen, or was unaware of, evidence, he was prepared to
       accept, for example, in relation to #7.74, life jackets, that his report was based on the
       fact that he had seen no evidence of compliance with the LSA code. When asked,
       however, he accepted Mr Wang’s evidence in the latter’s statement that the life jackets



                                                                                             11
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 13 of 30




       photographed were shipyard equipment, used temporarily for sea trials, and the life
       jackets delivered to the vessel had been checked by Class, NK.



38.    More generally, Mr Grainger accepted that where Mr Wang and Mr Eijkelenboom had
       given evidence about defects having been rectified or defects not being present at later
       stages when they looked at the Vessel then Mr Grainger had no basis for disagreeing
       with what they said because he had not seen the Vessel.



39.    There were other instances where there remained a difference of opinion between Mr
       Grainger and Mr Eijkelenboom, for example #s7.91, 7.92 and 7.93, “leading drain lines
       to bilge wells”. However, Mr Grainger accepted that six engineers would probably
       have six different opinions on the point and that views different from his own were not
       unreasonable.



40.    Beyond this, there were a number of specific issues where the experts remained
       opposed to one another.


      Weld repair

41.    #7.50 dealt with weld repair. Mr Eijkelenboom was of the opinion that the method of
       repair was acceptable whereas Mr Grainger considered, initially, that the weld should
       have been ground flush. The debate broadened to consider the efficacy of the weld.



42.    Mr Eijkelenboom was adamant that he was not a welding expert and that he was not
       qualified to judge welds. Nor was he a metallurgist so could not comment on the
       possibility of there being stress concentrations simply from an external examination of
       the weld. He was content to rely on Class, NK, having judged the weld and approved
       it.   However, he came across to the Tribunal as appearing somewhat resistant to
       answering questions on this particular issue.


                                                                                            12
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 14 of 30




43.   Mr Grainger took a very different approach. He also said that he was not a welding
      expert but that he had seen enough welding and repairs to look at the photograph and
      say that it was “an absolutely terrible repair”. Nor did he know, in the absence of an
      x-ray, what non destructive testing could do to establish the state of the weld. Whilst
      Mr Eijkelenboom relied on inspection by NK, Mr Grainger considered that this was “a
      dreadful weld” and doubted that it would have been accepted by NK.



44.   Mr Grainger’s opinion on this point was criticised in the Seller’s closing submissions as
      “…neither objective nor credible.” The Tribunal disagrees. Both Mr Eijkelenboom
      and Mr Grainger accepted quite correctly that they were not welding experts but Mr
      Grainger stated, also in the Tribunal’s opinion, quite correctly, that an engineer does
      not have to be welding expert to identify what looks like a bad weld. It is the reverse of
      the old engineering adage – “if it looks right, it probably is right”. Nor does the
      Tribunal accept that approval by a classification society is necessarily determinative.
      Classification societies themselves make errors.



45.   Nevertheless, even if the weld was inadequate and should have been rejected and
      repaired, the Tribunal does not consider that would have given the Buyer grounds for
      rejecting the Vessel. Taken in the context of the overall construction of the Vessel, it
      did not give rise to concerns as to the structural integrity of the Vessel.




Bilge well

46.   Another disputed item between the experts was #7.55, whether there should be a bilge
      well and alarm in the steering gear compartment. The joint memorandum noted that Mr
      Eijkelenboom considered that there was compliance with the specification. He was


                                                                                             13
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 15 of 30




      under the impression that a bilge well was present but Mr Grainger could not verify
      this.



47.   Mr Eijkelenboom’s evidence at the hearing was that the photograph showed a small
      bilge well with a grating, painted green. Removing the grating gave access to a suction
      line leading to the engine room and a hand pump. There was no alarm nor did Mr
      Eijkelenboom consider that an alarm was required. Whilst SOLAS required bilge level
      alarms for unattended machinery spaces, he did not consider the steering gear
      compartment to be a machinery space because SOLAS required the steering gear to be
      separated from the machinery spaces and therefore it was not a machinery space. If it
      was a machinery space then Mr Eijkelenboom agreed that there should be an alarm in
      the bilge well.



48.   Mr Grainger’s evidence was that his interpretation of SOLAS was that the steering gear
      compartment was a machinery space which should therefore have a bilge well and a
      bilge alarm. What he saw in the photograph of the steering gear compartment was a
      scupper, not a bilge well, which was being led to a bilge well in the engine room.



49.   It was put to Mr Grainger that if NK accepted that the steering gear compartment was a
      machinery space then there was a requirement for a bilge well and a bilge well alarm to
      comply with SOLAS. The fact NK had not done so was a strong indication that the
      SOLAS requirement did not apply to the steering gear compartment. Mr Grainger’s
      response was that was not his opinion and that classification societies are not infallible.
      Mr Grainger accepted that if he was correct then the implication was a basic error or
      mistake by NK or a misinterpretation of the rules.



50.   The class approved pumping drawings produced after the experts had completed their
      evidence appeared to confirm that the steering gear compartment was fitted with a



                                                                                              14
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 16 of 30




      scupper and scupper pipe leading to a bilge well in the engine room. In any event, there
      was no bilge well alarm in the steering gear compartment.



51.   The piping arrangement had been approved by NK. Whether or not there was a breach
      of SOLAS on the assumption that this was a machinery space, the Tribunal does not
      consider that the absence of a bilge alarm to be sufficient grounds for the Buyer to
      refuse to take delivery of the Vessel.       Whilst classification societies may not be
      infallible, the responsibility for the SOLAS approval and certification was that of the
      classification society. It had not made any reservations in this context and in its
      judgement it was apparent to the Tribunal that the arrangement had been judged by the
      competent authority responsible for its approval to be compliant with SOLAS.


Other condition items

52.   There were various other items where there remained disagreement between the
      experts.



53.   #7.28 referred to vibrations in the crane mast and jib. The experts were unable to verify
      whether the yard repair was successful although they acknowledged that an
      arrangement had been put in place to attempt to prevent vibration. Mr Grainger said
      that the only way to confirm whether it was successful was by conducting a further sea
      trial which he would have recommended to the Buyer had he been instructed at that
      time. Mr Eijkelenboom’s evidence was that it was common practice for vibration
      issues to be verified by the crew after delivery.



54.   A similar situation arose in relation to #7.31, vibration of the stern flag post, although
      Mr Grainger accepted that a sea trial would not be expected for an item such as this.




                                                                                              15
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 17 of 30




55.   #7.42 dealt with the absence of ladder rings on crane posts which Mr Grainger
      considered to be a safety hazard. Initially, Mr Grainger had assumed that external
      ladders were the primary means of access to the tops of the cranes and cabins.
      Subsequently, evidence of internal ladders with safety rings was produced which Mr
      Grainger accepted as being compliant.      However, he did not accept that the external
      ladders from the middle level to the top level complied with Australian regulations. It
      was put to him that those regulations did not apply because access to the very top of the
      crane was only ever going to be required for maintenance and inspection, not for
      normal operation. Further, anyone requiring access would be wearing personal safety
      equipment.



56.   #7.46 and #7.61 were concerned with the absence of access platforms to allow
      observation of cargo loading. Mr Eijkelenboom was originally of the opinion that this
      complied with the specification whereas Mr Grainger considered that there should be
      some safe means of access. Mr Eijkelenboom conceded during his evidence that he had
      found photographic evidence that there were in fact platforms at the forward ends of the
      hatch covers. Whilst in his report he explained that there should be as few obstructions
      as possible outboard of the hatch coamings as the vessel was laid out for carriage of
      logs, he now accepted that it was good to have platforms integrated into the
      construction.


Conclusion on condition

57.   The Tribunal accepts that the parties’ amendments to the standard wording of the
      Saleform 1993 materially restricted the right to reject the Vessel on the grounds of
      condition to a serious breach of clause 11 or a major defect.            As a matter of
      construction the effect of the inclusion in clause 11 of the reference to delivery in
      accordance with the SBC and specifications was to incorporate the “substantial aspect”
      test for non-conformity as provided in Article V1 4(b) of the SBC and to remove the
      “minor or insubstantial degree of non-conformity” as a ground for rejection, such items
      to be rectified by the Shipyard as soon as practicable after delivery.


                                                                                            16
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 18 of 30




58.   Whilst the Tribunal accepts that there were items which may have required rectification
      by the Shipyard following delivery, the experts had agreed before the hearing that none
      could be described as “major”. Although the experts could not reach agreement on a
      number of others, nevertheless, the Tribunal does not consider any of these to have
      been other than minor or insubstantial or not capable of being rectified by the Shipyard
      after delivery.



59.   Having carefully considered all the matters raised in the experts’ reports, their evidence
      at the hearing and the parties’ submissions, I find and hold that the condition of the
      Vessel was not such that gave the Buyer a right to reject her.



The Buyer’s breach

60.   It follows that the Buyer was in repudiatory breach of the MOA when it failed to take
      delivery of the Vessel when she was tendered for delivery by the Seller.



61.   The Seller has argued, and I agree, that the Buyer was also in repudiatory breach of the
      MOA by failing to make the deposit of the balance of the purchase price of the Vessel
      when required to do so under clause 3 of the MOA.



Quantum

62.   The Seller claims the following as arising from the Buyer’s repudiatory breach of the
      MOA:

       (1) USD11.75 million, being the difference between the MOA price of
       USD26.25million and an alleged market price at the date of repudiation/termination
       of the MOA of USD14.5 million; and




                                                                                             17
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 19 of 30




       (2) USD120,000 in detention costs under clause 13 of the MOA in relation to the
       period between the date when the Vessel was tendered for delivery and the date when
       the MOA was terminated; and

       (3) USD27,000, being the cost of making alterations to the Vessel in order to be able
       to register it in the name of Daiwan Justice.



63.   The Seller submits that the provisions of section 50(3) of the Sale of Goods Act 1979
      are prima facie applicable in this situation. Section 50 provides:

       “(1) Where the buyer wrongfully neglects or refuses to accept and pay for the goods,
       the seller may maintain an action against him for damages for non-acceptance.

       (2) The measure of damages is the estimated loss directly and naturally resulting in
       the ordinary course of events, from the buyer’s breach of contract.
       (3) Where there is an available market for the goods in question the measure of
       damages is prima facie to be ascertained by the difference between the contract price
       and the market or current price at the time or times when the goods ought to have
       been accepted or (if not time was fixed for acceptance) at the time of the refusal to
       accept.”


64.   It is said by the Seller that this provision reflects the usual common law rule that on a
      breach of contract the innocent party, in this case the Seller, is entitled to be put in the
      position he would have been in had the contract been performed: Robinson v Harman
      [1848] 18 LJ Ex 202.



65.   Based on the evidence of its expert Mr Booth, the Seller claims that there was an
      available market for the Vessel in the sense of a market for ships which were
      sufficiently similar in specification and place of build as the Vessel within what is
      claimed to be a reasonable time of the breach in this case. It is asserted that there can be
      an available market even though prices are low or very low: Bradley & Sons Ltd v
      Colonial and Continental Trading Ltd [1964] 2 Lloyd’s Rep 52 at 64.




                                                                                               18
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 20 of 30




66.   The Seller argues in the alternative that if there is no available market that can be used
      to quantify losses, a seller is entitled to the damages to compensate it for the loss
      “directly and naturally resulting in the ordinary course of events” from the breach and
      that in almost all cases a seller’s loss will be the difference between the contract price
      and the value of the goods to the seller at the time and place of the breach: Harlow and
      Jones Ltd v Panex (International) Ltd [1967] 2 Lloyd’s Rep 509, 530 and AerCap
      Partners 1 Ltd v Avia Asset Management AB [2010] EWHC 2431, paras 105-117.



67.   Based on the evidence of its expert, Mr English, the Buyer argues that there was no
      available market for the ships of the characteristics of the Vessel at the time of breach
      or within a reasonable period thereafter. The Buyer claims that, immediately on taking
      delivery of the Vessel from the Shipyard, the Seller on-sold the Vessel to its subsidiary,
      Daiwan Justice, for USD20.9 million. It is argued that as this was the same price as that
      paid by the Seller to the Shipyard the loss sustained by the Seller from the Buyer’s
      breach of the MOA is no more than USD5.35 million, being the difference between the
      purchase price payable under the MOA (USD26.25 million) and the price at which the
      Seller on-sold the vessel to Daiwan Justice. Since the Seller has been paid the down
      payment of USD5.25 million, which it is acknowledged that the Seller is entitled to
      retain, the only further payment due to the Seller is the detention cost of USD120,000
      and USD27,000, being the cost attributable to the changes need to be able to register
      the Vessel in the name of Daiwan Justice.



68.   In response, the Seller argues that the sale to Daiwan Justice was not at arm’s length
      and that the position adopted by the Buyer is “artificial and wrong”. It argues that
      Daiwan Justice is a single purpose company wholly owned by the Seller and that
      therefore any loss suffered by Daiwan Justice as a result of the Buyer’s breach amounts
      to a dollar-for-dollar equivalent loss to the Seller as 100% owner of the shares of
      Daiwan Justice and can be claimed by the Seller as damages accordingly.




                                                                                             19
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 21 of 30




69.   The Seller contends that the Buyer’s characterisation of the arrangement with Daiwan
      Justice as a “sale” is incorrect and that the Seller viewed the transaction with its
      subsidiary as a mere “transfer” of rights under the SBC, including ownership, in
      keeping with the Seller’s normal practice of putting newbuildings in the ownership of
      single purpose, wholly-owned, subsidiaries.




Expert evidence on valuation

70.   It was accepted by the experts on both sides that the question of whether there was an
      available market for the Vessel in February 2016 is a matter of law as far as the
      determination of the parameters for defining the relevant market are concerned. Mr
      Booth suggested that the “market” which might be appropriate was a market for bulk
      carriers of similar size wherever built of up to 4 years old. Mr English suggested that
      the relevant market should be taken as a market for Japanese built handy sized
      newbuildings. which is clearly a narrower market definition and would exclude some of
      the sales which Mr Booth said might be taken into account.



71.   The experts each gave evidence of a number of sales which were said to be relevant to
      the exercise of determining the value of the Vessel at or shortly after the time of the
      breach. There is no doubt that if there was an available market at all, it was a very thin
      market indeed. The freight indices at the time were at extremely low levels and there
      appears to have been little activity in the market for second hand built handy sized bulk
      carriers, still less for Japanese built newbuilding resales.



72.   Having assessed the evidence of the experts with care I have come to the conclusion
      that the “market” to be considered for these purposes is the market for Japanese built
      newbuilding vessels in the range 33,000 to 37,000 dwt within the period of 3 months
      after the breach (that is until mid May 2016). Whilst this may be a somewhat restrictive
      definition I consider that Japanese newbuildings would be evaluated by buyers


                                                                                             20
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 22 of 30




      differently from Korean or Chinese newbuildings of the same type of vessel and would
      command a premium in the market of perhaps 10% as compared with Korean
      newbuildings and up to 20% compared with Chinese newbuildings. A newbuilding
      vessel would be equipped with a guarantee from the shipyard and would command a
      premium compared to a second hand vessel which did not have such a guarantee. The
      premium attributable to this feature is difficult to assess but might amount to USD1
      million or perhaps more (in the knowledge that shipbuilders often reserve some 5-10%
      of the contract price for guarantee liabilities depending on whether the ship is first of a
      series or one of a long line of ships of the type). In this sense I prefer the evidence of
      Mr English who rejected the suggestion of Mr Booth that a Japanese newbuilding might
      effectively trade in the same market as a 4 year old Vietnamese built handy size vessel.



73.   Given the definition of what I consider to be the appropriate market parameters, it is
      clear that there was only one sale which might fall for consideration, namely the sale of
      “Shimamani 614” in March 2016 reported at USD15 million. The only other sales
      which might conceivably have been considered were “Ocean Jewel” in January 2016
      (reported at USD8.8 million) and “Maratha Premier” in October 2016 (reported at
      USD16.3 million). Neither of these were newbuildings. “Maratha Premier” was a 4
      month old vessel but October 2016 seems to me to be too late to fall into consideration
      in determining whether there was an available market in February 2016. “Ocean
      Jewel” was a 4 year old Korean built vessel so that even though the date of the sale was
      close to the date of the breach, and although it is only necessary to have evidence of
      perhaps two to three sales to amount of evidence of a market, the age and place of build
      of the vessel are not really comparable. Also a single sale cannot in my view be taken
      as reliable evidence of the existence of a market in the dire conditions which prevailed
      in early 2016 and where sellers were doubtless unwilling to commit vessel for sale
      except in a distress situation where the price would not in any event be representative of
      that between a willing buyer and a willing seller at arm’s length.




                                                                                              21
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 23 of 30




74.   I also accept the evidence of Mr English that the sale of “Shimamani 614” in March
      2016 has features which raise questions whether it was truly a sale between willing
      buyer and willing seller at arm’s length. The sale was reported as having been coupled
      with a charter back to Japanese interests and may well have been reported at a price
      which relieved the shipyard from reporting a loss on the contract and not therefore at
      the true price (which might therefore have been lower). Again, even taken together I do
      not think that the sales of “Ocean Jewel” and “Shimamani 614” provide reliable
      evidence that there was a market for Japanese newbuilding resale handy size bulk
      carrier vessels of between 33,000 and 37,000 dwt at or close to the date of the Buyer’s
      breach in this case.



75.   My conclusion that there was not an available market means that section 50(3) of the
      Sale of Goods Act is not the prima facie basis for assessing the loss sustained by the
      Seller. I find instead that the loss is prima facie to be determined by taking the assessed
      value of the Vessel at the date of the breach: Harlow and Jones Ltd v Panex
      (International) Ltd [1967] 2 Lloyd’s Rep 509, 530 and AerCap Partners 1 Ltd. v Avia
      Asset Management AB [2010] EWHC 2431 at [105] to [117]. In making this
      assessment I have taken account of various indicators including the figures produced by
      shipbrokers Clarksons which indicate a figure of USD18 million in February 2016, Mr
      English’s estimate of USD16.1 million to USD16.8 million based on the DSME resales
      or Mr Booth’s estimate of USD16.6 to USD17.3 million based on the same
      information. I do not think that it is appropriate to consider averages between
      Clarksons’ year end figures for 2015 and 2016 as suggested by Mr Kulkarni nor,
      possibly, a sale figure for “Audrey Tracy” in March 2017. Nevertheless, “Audrey
      Tracy” is a sister of the Vessel and so the best example of what a buyer would actually
      be getting when compared to a sale of the Vessel at the date of the breach. “Audrey
      Tracy” was a year old when sold in March 2017 for USD17.3 million but Mr Booth
      accepted that if sold new at that time then her value would have been about USD18
      million.




                                                                                              22
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 24 of 30




76.   Although there is a significant element of estimation in the various figures, I have come
      to the conclusion that the appropriate figure to take as the assessed valued of the Vessel
      at the date of the Buyer’s breach I February 2016 is USD17.3 million being the upper
      figure estimated by Mr Booth.



Assessment of Seller’s loss

77.   Given my conclusion that there was no available market, in my view the assessed
      value of the Vessel would ordinarily form the baseline for the assessment of the Seller’s
      loss. The Buyer has of course challenged this on the basis that it does not take account
      of the disposal of the vessel by the Seller to Daiwan Justice and that, when the retention
      of the down payment is taken into account, the Seller suffered no loss or a loss of only
      circa USD100,000.



78.   I have come to the conclusion that, although superficially seductive and well
      articulated, Mr Kulkarni’s argument is wrong. Even if the inter-company MOA which
      was drawn up suggested that a cash price would be paid by Daiwan Justice, this is
      clearly at odds with the terms of the transaction with the shipyard and evidence of Mr
      Hsueh as to how the transaction was treated as between the Seller and its subsidiary. I
      also see the matter as follows.



79.   At its simplest, the parent effectively advanced to its subsidiary USD20.9 million,
      being the cost of acquisition of the Vessel from the Shipyard, by way of inter-company
      loan. The subsidiary acquired the Vessel at a time when its assessed value was
      significantly less than the inter-company loan which it took on. For this purpose it is
      necessary to look at the market or assessed value of the Vessel (which I find to be
      USD17.3 million – see paragraph 76) rather than its book value which was apparently
      equal to the amount paid by the Seller to the Shipyard and the amount of the inter
      company loan (i.e. USD20.9 million).




                                                                                             23
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 25 of 30




80.   The result was that at the critical time, namely the date of the Buyer’s breach, the
      subsidiary owed (and continues to owe) to the Seller USD20.9 million and had a ship
      worth USD17.3 million. That would be the result of an immediate break-up of the
      assets and liabilities of the subsidiary on day 1 (the date at which the loss is to be
      determined). In simple terms the Seller has arranged a transaction whereby the
      subsidiary is induced to take a ship worth significantly less than the inter-company loan
      which the subsidiary takes on. This must be reflected in the corresponding negative
      value of Wisdom’s shares in its subsidiary on a dollar for dollar basis.



81.   This transaction is not the same as an arm’s length sale of the Vessel to a third party for
      cash, even if the subsidiary is able to trade the Vessel (at least temporarily) so as to
      generate positive cash flow and raise the possibility that over time the inter-company
      loan might be capable of being repaid as suggested by Mr Kulkarni for the Buyer. The
      value of the Seller’s shareholding in the subsidiary is negative as a result of the
      transaction whereby the subsidiary has acquired the Vessel at the date of the Buyer’s
      breach. This negative amount has to be taken into account in calculating the full amount
      of the parent's loss arising from the Buyer’s breach. To calculate the totality of the loss
      suffered by the parent, the amount of the negative equity in the subsidiary needs to be
      added to the difference between the price at which the ultimate buyer agreed to buy the
      Vessel and the amount paid to the Shipyard (The parent in fact already has funds in the
      form of the security deposit which exactly cover the latter deficiency).



82.   The later refinancing of part of the inter-company debt does not affect this negative
      equity position. The subsidiary borrowed USD16.72 million from Mega International
      Commercial Bank Co Ltd (the “Bank”) secured by a mortgage on the Vessel and a
      guarantee from the parent. The USD16.72 million was paid by the Bank to the parent
      Seller. The effect was to repay to the parent Seller USD16.72 million of the originally
      USD20.9 million inter-company loan leaving USD4.18 million outstanding from the
      subsidiary to the parent. Following the refinancing, the subsidiary still has:




                                                                                              24
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 26 of 30




      x     liabilities of USD20.9 million (USD4.18 million to the parent Seller and USD16.72
           million to the bank) and
      x    an asset, namely the Vessel, with an assessed value of USD17.3 million.




83.       After the refinancing, the equity of the subsidiary (the value of its shares to the parent -
          the parent Seller’s asset) is still negative by USD3.6 million (even if the parent has
          received cash from the Bank as a result of the refinancing of the inter-company loan).



84.       If the Seller had not transferred the Vessel to the subsidiary the result would in effect
          have been the same. It would have paid USD20.9 million for a ship with a then value of
          USD17.3 million. Its loss would have been USD26.25 million less the market value of
          the Vessel. It has already received USD5.25 million which it can set off against this
          loss but it still leaves an unrecovered loss of USD3.6 million which it is entitled to
          claim from the Buyer.



85.       I agree with the Seller’s contention that the transaction between the Seller and Daiwan
          Justice was not properly a “sale” resulting in the elimination of the loss which would
          otherwise have been sustained, but even if I are wrong in this I agree with the further
          argument of the Seller that the transaction was, as a matter of law, res inter alios acta.
          The transaction came into existence independently of the Buyer’s breach and was not
          legally caused by it. It came about because of the Seller’s independent commercial
          decision to transfer the Vessel to Daiwan Justice in accordance with its usual group
          internal practice. In such a case the transaction should be disregarded for the purposes
          of determining the loss sustained by the Seller: Kramer, The Law of Contract Damages
          (2nd ed, 2017) paragraphs 15-26, 26-196.



86.       In its closing submissions the Buyer maintained that “reasonable mitigation would
          require the innocent party to buy/sell at the market price. If they have not done that,
          they cannot recover additional loss on account of not having mitigated reasonably”. In

                                                                                                   25
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 27 of 30




      this instance, however, the Buyer’s case is that there was no market because sellers
      were not prepared to commit their ships to sale in the dire conditions prevailing. The
      Seller cannot in my view be criticised for not having done what no other shipowner was
      prepared to do in the prevailing circumstances. The Buyer further argues that a key
      principle is that “a party cannot recover in respect of loss that has in fact been
      avoided”. For the reasons expressed above the Seller’s loss in this case has not been
      avoided by the acquisition of the Vessel by its subsidiary, as might for example have
      been achieved by a sale to a third party at arm’s length.




87.   As I have said, I consider that the appropriate measure of loss in this case is the
      difference between the purchase price under the MOA and the assessed value of the
      Vessel (see paragraph 75 above). The Buyer has put forward the proposition that this
      falls to be displaced by the application of the compensatory principle adopted in The
      Golden Victory [2007] UKHL 12 and Bunge S.A. v Nidera BV [2015] UKSC 43. I do
      not agree. The circumstances in The Golden Victory and Bunge case were quite
      different from the present case. In both those cases the court was prepared to take into
      account subsequent extraneous events over which the parties had no direct influence in
      assessing a party’s loss. That is not the case I am concerned with here nor is there any
      reason in my view why the principles reflected in the cases referred to in paragraph 75
      should not apply. Clearly the value of assets may fluctuate after a breach has occurred
      but that is the date at which the value of the relevant asset should be taken to be
      established in a case such as the present. However, I do not consider that the almost
      simultaneous transfer of the Vessel to the subsidiary in this case is such as to eliminate
      or reduce the Seller’s loss, as explained above.



Interest

88.   In exercising my discretion under section 49 of the Arbitration Act 1996 I consider that
      it is appropriate to award interest on the amount due at the rate of 5% per annum



                                                                                             26
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 28 of 30




        compounded with 3 monthly rests from 16 February 2016 until the date of final
        payment of the principal amount due by the Buyer.




Costs

89.     The Seller has substantially succeeded in almost all aspects of its claims and I see no
        reason to depart n this case from the normal rule that costs should follow the event. I
        therefore determine that the Buyer shall forthwith reimburse to the Seller the Seller’s
        legal and other costs of the arbitration



Dispositive Award

90.     NOW I, the said Michael Allen, having taken upon myself the burden of this reference
        and having carefully and conscientiously read and considered the submissions (oral and
        written), oral and written evidence and documents put before me, DO HEREBY
        MAKE, ISSUE AND PUBLISH this my PARTIAL FINAL AWARD and AWARD,
        HOLD, DECLARE, ORDER and DIRECT as follows:


        (1)   The Seller’s claim succeeds in that the failure of the Buyer to take delivery of the
              Vessel when tendered by the Seller and the Buyer’s failure to pay the balance of
              the purchase price of the Vessel to the suspense account as required by clause 3
              of the MOA were repudiatory breaches of the MOA, entitling the Seller to bring
              the MOA to end, which it did, and to claim damages


        (2)   The Buyer’s counterclaim fails and is hereby dismissed.


        (3)   There was no available market for a vessel of the characteristics of the Vessel at
              or within a reasonable period of the breach of the MOA and the damages payable
              to the Seller by the Buyer are to be calculated by reference to the difference
              between the purchase price of the Vessel under the MOA (USD26.25 million)


                                                                                               27
Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 29 of 30




         and the amount which I determine to be the assessed value of the Vessel at the
         time of the breach (USD17.3 million).


   (4)   The amount payable by the Buyer to the Seller is therefore USD8.95 million, less
         the amount of the down payment of USD 5.25 million already made to the Seller
         and which the Seller is entitled to retain and apply against the damages payable,
         USD3.7 million.


   (5)   The Buyer is further liable to pay to the Seller the amounts of:


            (i) USD120,000 in detention costs under clause 13 of the MOA in relation to
            the period between the date when the Vessel was tendered for delivery and the
            date when the MOA was terminated; and

            (ii) USD27,000, being the cost of making alterations to the Vessel in order to
            be able to register it in the name of Daiwan Justice.



   (6)   The Buyer shall forthwith pay to the Seller the amount of USD3,847,000.00
         (three million eight hundred and forty seven thousand United States dollars)
         being the total of USD3.7 million plus USD120,000 plus USD27,000.


   (7)   The Buyer shall forthwith pay interest on the amount of USD3,847,000 at the rate
         of 5% per annum compounded with 3 monthly rests from 16 February 2016 until
         the date of payment in full of the principal amount and all interest.


   (8)   The Buyer shall pay the full amount of the Tribunal’s charges for this Final
         Award which I hereby fix in the sum of GBP65,270.00 (sixty five thousand two
         hundred and seventy pounds) provided that if any part thereof shall have been
         paid in the first instance by the Seller, the Seller shall be entitled to immediate
         reimbursement by the Buyer of the sum so paid together with interest from the
         date of such payment by the Seller until the date of reimbursement calculated at
         the rate of 5% per annum compounded with three monthly rests;


                                                                                         28
 Case 4:16-cv-03801-DMR Document 106-1 Filed 10/02/18 Page 30 of 30




      (9)   The Buyer shall pay the Seller’s recoverable legal (including experts’) costs of
            this Final Award which, if not agreed, shall be determined by me under section
            63(3) of the Arbitration Act 1996 on the basis set out in section 63(5) of the Act,
            for which I hereby reserve my jurisdiction;


      (10) The Buyer shall pay interest to the Seller on the amount of such costs from the
            date of this Final Award until the date of payment of such costs, calculated at the
            rate of 5% per annum compounded with three monthly rests;


91.   This Final Award is final as to the matters determined.


92.   I reserve jurisdiction to make a further award or awards as may be appropriate in
      respect of all outstanding disputes between the parties in relation to the MOA.




GIVEN under my hand at the seat of the arbitration in London, England this 5th day of
September 2018.




Michael Allen




                                                                                            29
